       CASE 0:20-cv-02373-WMW-KMM Doc. 17 Filed 04/22/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Petro Siruk and Marina Siruk,                           Case No. 20-cv-2373 (WMW/KMM)

                              Plaintiffs,
                                                   ORDER ADOPTING MAGISTRATE
        v.                                             JUDGE’S REPORT AND
                                                        RECOMMENDATION
State of Minnesota (City of Elk River)
et al.,

                              Defendants.


       This matter is before the Court on the February 22, 2021 Report and

Recommendation (R&R) of United States Magistrate Judge Katherine M. Menendez.

(Dkt. 14.) The R&R recommends dismissing Plaintiffs’ complaint without prejudice for

lack of subject-matter jurisdiction and frivolity. Plaintiff Petro Siruk filed a timely

“response” to the R&R.

       A district court reviews de novo those portions of an R&R to which an objection is

made and “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1); accord Fed. R.

Civ. P. 72(b)(3); LR 72.2(b)(3). When a party fails to file specific objections to an R&R,

however, de novo review is not required. See Montgomery v. Compass Airlines, LLC, 98

F. Supp. 3d 1012, 1017 (D. Minn. 2015) (observing that objections to an R&R that “are

not specific but merely repeat arguments presented to and considered by a magistrate judge

are not entitled to de novo review, but rather are reviewed for clear error”). A district court
        CASE 0:20-cv-02373-WMW-KMM Doc. 17 Filed 04/22/21 Page 2 of 3




reviews for clear error any aspect of an R&R to which no specific objection is made. See

Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam); see also Fed. R. Civ.

P. 72(b) advisory committee’s note (“When no timely objection is filed, the court need

only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.”).

       The Court has carefully reviewed Siruk’s “response” to the R&R. Despite its title,

Siruk’s response does not address the R&R at all, let alone identify an error of law or fact

in the R&R’s analysis or recommendations. Siruk’s response, which lacks both specific

objections and legal merit, simply repeats many of the allegations made in Siruk’s prior

filings. To the extent that Siruk’s response to the R&R could be construed as an objection

to the R&R, it is overruled. Having carefully reviewed the R&R, the Court finds that it is

neither clearly erroneous nor contrary to law.

                                           ORDER

       Based on the foregoing analysis and all the files, records and proceedings herein, IT

IS HEREBY ORDERED:

       1.     Defendant Petro Siruk’s response to the February 22, 2021 R&R, (Dkt. 16),

is OVERRULED.

       2.     The February 22, 2021 R&R, (Dkt. 14), is ADOPTED.

       3.     Plaintiff Petro Siruk’s motion to voluntarily dismiss Defendant State of

Minnesota (City of Elk River) from this case, (Dkt. 12), is GRANTED.




                                               2
        CASE 0:20-cv-02373-WMW-KMM Doc. 17 Filed 04/22/21 Page 3 of 3




        4.   Defendant State of Minnesota (City of Elk River)’s motion to dismiss, (Dkt.

4), and Plaintiffs’ motion in response thereto, (Dkt. 10), are DENIED as moot.

        5.   Plaintiffs’ complaint, (Dkt. 1), is DISMISSED WITHOUT PREJUDICE.

        6.   Plaintiffs’ application to proceed in forma pauperis, (Dkt. 2), is DENIED as

moot.

        LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: April 22, 2021                                 s/Wilhelmina M. Wright
                                                      Wilhelmina M. Wright
                                                      United States District Judge




                                           3
